COPY ree

CLERK, U.S. DISTRIZY COURT
In the WESTERN DISTRI F TEXAS

United States Court of Appeals for the Fifth Circuit DESUPY CLERK

 

 

No. 19-50492

UNITED STATES OF AMERICA,
Plaintiff-Appellee,
Vv.

RICHARD NIKOLAI GRATKOWSKI,
Defendant-Appellant.

 

Appeal from the United States District Court
for the Western District of Texas
516 CA -44-1 - DAE

UNOPPOSED MOTION FOR ORDER DIRECTING DISTRICT
CLERK TO PROVIDE TO COUNSEL SEALED DOCUMENTS
THAT ARE PART OF THE RECORD ON APPEAL

This is a direct appeal from a final decision of the United States
District Court for the Western District of Texas entering a judgment of
criminal conviction and sentence under the Sentencing Reform Act of
1984. Counsel has downloaded the electronic record that is available on
this Court’s CM/ECF system, but the entire record was not made
available by the district clerk. Specifically, there are sealed documents
listed on the docket sheet that are not available for download. The docket
sheet does not say that any of these documents were filed ex parte. These

documents are part of the record on appeal as they are among the

“original papers ... filed in the district court[.]” Fed. R. App. P. 10(a)(1).
Counsel needs access to these documents to represent Gratkowski
adequately and to cite the electronic record properly. Therefore,
Gratkowski asks the Court to order the district clerk to provide all sealed
documents to counsel for use in prosecution of the appeal. See 5th Cir, R.
21.1.20.

Counsel for Gratkowski has been authorized to inform the Court that
Plaintiff-Appellee, the United States of America, does not oppose this
motion.

Respectfully submitted.

MAUREEN SCOTT FRANCO
Federal Public Defender

s/ Bradford W. Bogan
BRADFORD W. BOGAN

Assistant Federal Public Defender
Western District of Texas

727 E. César E. Chavez Blvd., B-207
San Antonio, Texas 78206

Tel.: (210) 472-6700

Fax: (210) 472-4454

Attorney for Defendant-Appellant
CERTIFICATE OF SERVICE
I certify that on July 29, 2019, I electronically filed the “Unopposed

Motion for Order Directing District Clerk to Provide to Counsel Sealed
Documents That Are Part of the Record on Appeal” with the Clerk of
Court using the CM/ECF system which will send notification of such
filing to John F. Bash, U.S. Attorney for the Western District of Texas

(Attn: Assistant U.S. Attorney Joseph H. Gay Jr.), via electronic mail.
| s/ Bradford W. Bogan

BRADFORD W. BOGAN
Attorney for Defendant-Appellant
CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME
LIMIT

1. This document complies with the word limit of Fed, R. App, P.
27(d\(2)(A) because, excluding the parts of the document exempted by

Fed. R. App. P. 32(f), this document contains 190 words.
2. This document complies with the typeface requirements of Fed. R.

App. P, 32(a)(5) and the type-style requirements of Fed, R. App, P.
32(a)(6) because this document has been prepared in a proportionally

spaced typeface using Microsoft Word 2016 in 14-point Century

Schoolbook.
s/ Bradford W. Bogan
BRADFORD W. BOGAN
Attorney for Defendant-Appellant
Dated: July 29, 2019
